Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 01/14/2022. Claims 1-20 are pending in this application. Claims 1, 14 and 17, 18 and 20 are independent claims. This Action is made Final.

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims 18 and 20 do not fall within at least one of the four categories of patent eligible subject matter because computing apparatus [system] in claims 18 and 20 can be interpreted as software per se with broadest reasonable interpretation. Claims 18 and 20 both recite “computing apparatus … comprising at least one processor … ” With BRI, the processor in the computing apparatus in claim 18 and 20 can be interpreted as software per se such as computer programs because a broader meaning of a processor can include software processor which is a pure software program for processing the hardware processor. Therefore, it’s not clear from the specification that whether the computing apparatus does comprise a hardware such as memory or a hardware processor. Thus, claim 19 is rejected for incorporating the deficiency of its independent claim 18.  

https://www.merriam-webster.com/dictionary/processor
b : a computer program (such as a compiler) that puts another program into a form acceptable to the computer


Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US PGPub 20110145653), and further in view of Yang (US PGPub 20150052095).

As per Claim 1, Sasin teaches of a method for generating an automated test configured, when executed, to test a system under test comprising one or more computer programs being executed on one or more computer devices, the method comprising the steps of: a) defining a model of the system under test, the system under test comprising a plurality of operational states, at least one operational state having one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, (Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real operating system's possible operating states, from traffic values that indicate transitional probabilities ascertained during the operating system's real application for the operating states, and from the test system's permitted test commands; Col 6, lines 3-20, c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator;) 
wherein at least some of the model states are representative of operational states of the system under test; (Col 5, lines 25-30, This object is also solved (claim 31) by a method of performing an operational test for a test system that has operating states corresponding to a real operating system used in a real operating environment, under test conditions, comprising the following steps:)
each model action being available to be selected by default within the respective one or more model states and being representative of one or more executable actions on the system under test; (par 86, In the exemplary embodiment of FIG. 4, transition table 402 describes a default state (e.g., a default transition row labeled “default") that is the state in which the state machine model is to start. In this embodiment, the default state may also be a junction state. The default state may be evaluated or executed first when the state machine model is executed.)
 e) generating, from the selected sequence of model actions, an automated test for execution on the system under test by a test program. (Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real operating system's possible operating states, from 
Sasin does not specifically teach, however Taillefer teaches of b) assigning one or more selectable model actions to one or more model states, each model action being available to be selected by default within the respective one or more model states and being representative of one or more executable actions on the system under test; (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, The test environments in the illustrative embodiment of the present invention provide a graphical user interface that enables users to edit a sequence of test steps for testing the programs and functions of the software tools. The user interface may enable the users to add one or more of the test steps to the sequence of test steps. When a test in the sequence of test steps is selected, the illustrative embodiment of the present invention monitors the selected test step and informs the users whether the selected test step is executable in the test environments. Col 2, lines 45-57, A first user interface element is presented on the display of the electronic device. The first user interface element displays visual representations of a sequence of test steps [model actions to be executed]. When one of the test steps in the sequence of test steps is selected, a second user interface element is provided associated with the representation of the selected test step. The second user interface element informs users whether the selected test step in the sequence of test steps is in a condition executable in the test environment of the test)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add b) defining one or more selectable model actions, each model action being representative of one or more executable actions on the system under test and configured such that one or more preconditions are assignable thereto, wherein each model action is configured to be available to 
Neither Sasin nor Taillefer specifically teaches, however Broadfoot teaches of d) selecting, using the model, a sequence of available model actions to define an automated test; and (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions. Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add wherein the model is configured such that, when executed, a test program is operable to select a sequence of available model actions to define an automated test, as conceptually seen from the teaching of Broadfoot, into that of Sasin and Taillefer because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.
None of Sasin, Taillefer and Broacfoot specifically teaches, however Yang teaches of c) assigning one or more preconditions to one or more model actions, wherein any model action having one or more preconditions assigned thereto cannot be selected unless any preconditions assigned thereto are satisfied; (Par 40, Events 306 are occurrences that can be evaluated based on a condition. Depending upon the result of a condition evaluation, the event can trigger policies 308. When a policy is triggered (i.e., a condition is met), then one or more model actions 310 may be triggered. Model actions 310 and policies 308 can invoke targets 312, in which models have been deployed. Par 62, 
automatically selecting, using the mode, a sequence of the model actions that are available to be selected because the preconditions defined for the model are satisfied or because the model action lacks preconditions and is selectable by default …  (Par 40, Models and service elements 304 can fire (or generate) events 306, during composition, deployment, and/or runtime. Events 306 are occurrences that can be evaluated based on a condition. Depending upon the result of a condition evaluation, the event can trigger policies 308. When a policy is triggered (i.e., a condition is met), then one or more [sequence] model actions 310 may be triggered. Model actions 310 and policies 308 can invoke targets 312, in which models have been deployed. Par 62, A policy or policy set can be associated with one or multiple models and service elements with either a condition or compound conditions. When a condition(s) is true, policies are triggered which in turn initiate policy actions. Par 63, If the condition evaluation is true, the corresponding policies [mode actions and events] are triggered.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add assigning one or more preconditions to one or more model actions, wherein any model action having one or more preconditions assigned thereto cannot be selected unless any preconditions assigned thereto are satisfied; selecting… a sequence of available the model actions that are available to be selected because the preconditions defined for the model are satisfied or because the model action lacks preconditions and is selectable by default, as conceptually seen from the teaching of Yang, into that of Sasin, Taillefer and Broacfoot because the modification can help execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step only when the conditions are met to facilitate the automated testing.

Sasin further teaches of a method of automated testing, the method comprising: 1) generating an automated test in accordance with the method of claim 1; m) executing the automated test on the system under test. (Col 5, line 30-Col 6, line 33, (a) generating a number of test cases [descriptions] with test commands which each display a predetermined change in operating state within the test system, having a test case generator; c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information [test descriptions] on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator; c2) successively generating randomly controlled changes in state according to the transitional probabilities within the test state model using a test state model simulator; and c3) generating the test cases' test commands based on the state transitions generated by the test state model simulator and the test commands linked to these state transitions according to the test state model by means of a test state model command generator. In the operational test device and the method according to the invention, a test case generator generates test commands according to the states--which have been passed through--of the test system's test state model simulated in a Monte-Carlo simulation. The test state model is generated on the basis of information on the test system's hardware configuration and available operating means, from information on the test system's possible operating states during real use, from test commands needed to bring about these operating states, and from traffic values which display transitional probabilities ascertained during application between the states.)

Re Claim 17, it is a product claim, having similar limitations of claim 1. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 1.



As per Claim 19. Broadfoot teaches of Computing apparatus according to claim 18, further configured to execute the automated test on the system under test using the test program. (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, When a test in the sequence of test steps is selected, the illustrative embodiment of the present invention monitors the selected test step and informs the users whether the selected test step is executable in the test environments. Col 2, lines 45-57, A first user interface element is presented on the display of the electronic device. The first user interface element displays visual representations of a sequence of test steps [model actions to be executed].)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that one or more validation commands operable, in use, to determine whether the one or more operation commands have been executed correctly, as conceptually seen from the teaching of Mathew, into that of Sasin, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 

As per Claim 20, Sasin teaches of Computing apparatus operable to test a system under test comprising one or more computer programs being executed on one or more computer devices, the computing apparatus being configured to: a) utilise a model of the system under test, the system under test comprising a plurality of operational states, at least one operational state having one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, wherein at least some of the model states are representative of operational states of the system under test; (Col 5, lines 39-55, a test state model generator for generating a test state model of the test system from information on the test system's hardware configuration, from information on the real operating system's possible operating states, from traffic values that indicate transitional probabilities ascertained during the operating system's real application for the operating states, and from the test system's permitted test commands; Col 6, lines 3-20, c1) generating a state model of the test system composed of information on the test system's hardware configuration, information on the test system's possible operating states in real application, information on the test commands necessary for bringing about changes in operating state within the test system, and based on traffic values that display transitional probabilities ascertained during the test system's real application for the operating states, having a test state model generator;)
Sasin does not specifically teach, however Taillefer teaches of b) select a sequence of selectable model actions to generate an automated test, each model action being assigned to one or more model states, being available to be selected by default within the respective one or more model states and being representative of one or more executable actions on the system under test, and (col 2, lines 4-19, The test environment of some embodiments of the present invention may provide a user interface to enable users to edit the sequence of test steps. The user interface of the present invention may provide visual representations of the test steps in the sequence of test steps. When the users select a test step in the sequence of test steps, the present invention may monitor the selected test step and provides another user interface element associated with the representation of the selected test step to inform the users whether the selected test step is executable in the test environment of the present invention. Col 3, lines 57-66, The test environments in the illustrative embodiment of the present invention provide a graphical user interface that enables users to edit a sequence of test steps for testing the programs and functions of the software tools. The user interface may enable the users to add one or more of the test steps to the sequence of test steps. When a test in the sequence of test steps is 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add b) select a sequence of selectable model actions to define an automated test, each model action being representative of one or more executable actions on the system under test and configured such that one or more preconditions are assignable thereto, wherein each model action is configured to be available to be selected unless any preconditions assigned to the respective model action are not satisfied;, as conceptually seen from the teaching of Taillefer, into that of Sasin because the modification can help select a sequence of test steps or model actions in order to test the application model corresponding to the precondition assigned to each test step by validating the condition. 
Neither Sasin nor Taillefer specifically teaches, however Broadfoot teaches of c) execute the automated test on the system under test using a test program. (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions.  Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases.)
) execute the automated test on the system under test, as conceptually seen from the teaching of Broadfoot, into that of Sasin and Taillefer because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
None of Sasin, Taillefer and Broadfoot specifically teaches, however Yang teaches of wherein one or more preconditions are assigned to one or more model actions, wherein any model action having one or more preconditions assigned thereto cannot be selected unless any preconditions assigned thereto are satisfied; (Par 40, Events 306 are occurrences that can be evaluated based on a condition. Depending upon the result of a condition evaluation, the event can trigger policies 308. When a policy is triggered (i.e., a condition is met), then one or more model actions 310 may be triggered. Model actions 310 and policies 308 can invoke targets 312, in which models have been deployed. Par 62, Policies can comprise rules to govern a set of actions related to models, service elements, and/or model instances. A policy can be grouped into a policy set for a particular interest and may or may not be nested. A policy or policy set can be associated with one or multiple models and service elements with either a condition or compound conditions. When a condition(s) is true, policies are triggered which in turn initiate policy actions.)
wherein the at least one processor is configured to automatically select a sequence of the model actions that are available to be selected because the preconditions defined for the model are satisfied or because the model action lacks preconditions and is selectable by default (Par 40, Models and service elements 304 can fire (or generate) events 306, during composition, deployment, and/or runtime. Events 306 are occurrences that can be evaluated based on a condition. Depending upon the result of a condition evaluation, the event can trigger policies 308. When a policy is triggered (i.e., a condition is met), then one or more [sequence] model actions 310 may be triggered. Model actions 310 and policies 308 can invoke targets 312, in which models have been deployed. Par 62, A policy or policy set can be associated with one or multiple models and service elements with either a condition or compound conditions. When a condition(s) is true, policies are triggered which in turn initiate policy 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add assigning one or more preconditions to one or more model actions, wherein any model action having one or more preconditions assigned thereto cannot be selected unless any preconditions assigned thereto are satisfied; selecting… a sequence of available the model actions that are available to be selected because the preconditions defined for the model are satisfied or because the model action lacks preconditions and is selectable by default, as conceptually seen from the teaching of Yang, into that of Sasin, Taillefer and Broacfoot because the modification can help execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step only when the conditions are met to facilitate the automated testing.

7.  Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), and further in view of Broadfoot (US 20110145653), and further in view of Yang (US PGpub 20150052095), and further in view of Kurshan (US Patent 6295515).

As per Claim 2, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Kurshan teaches of a method according to claim 1, wherein step d) further comprises: f) selecting an available model action; g) updating any preconditions modified by the selection of the available model action; and h) repeating steps f) and g) to define a sequence of selected model actions. (Col 9, line 47-Col 10, line 12, Control then passes to block 110 which calculates (by application of the given generator) all enabled successor states from the picked state, and selects for an ample set a subset of the enabled transitions that meets the above-disclosed CO and C1 conditions, and one of the modified conditions based on C2 and C3 (e.g., C2’ or C2"). The ample set is typically identified by selecting the 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add e) selecting an available model action; f) updating any preconditions modified by the selection of the available model action; and g) repeating steps e) and f) to define a sequence of selected model actions, as conceptually seen from the teaching of Kurshan, into that of Sasin, Taillefer, Broadfoot and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.

As per Claim 3. none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Kurshan teaches of a method according to claim 2, wherein, prior to step f), the method comprises: i) defining an initial state of the model. (Col 2, lines 8-11 and lines 61-66, A system can also be modeled as a state-transition graph, which is the explicit representation of the system, and this representation can be derived from the implicit representations of the system. In effect, the explicit representation forms a set of rules and constraints for the transitions taken by the system. The implicit representation, then, is a generator for the state-space graph of the system.) 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add wherein, prior to step e), the method comprises: h) defining an initial state of the model, as conceptually seen from the teaching of Kurshan, into that of Sasin, Taillefer, Broadfoot and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.

 wherein one or more model actions are operable, when selected, to cause the model to transition from one model state to another model state. (Col 3, lines 11-17, A transition .alpha. is enabled in state s if there is some state s' for which .alpha.(s, s') holds; i.e., that there is .alpha. transition a which moves the system from state s to state s'. We denote the set of transitions enabled in s by enabled(s). If for any state s there is at most one state s' with .alpha.(s, s'), we say that .alpha. is deterministic, and that s'=.alpha.(s).)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that one or more model actions are operable, when selected, to cause the model to transition from one model state to another model state, as conceptually seen from the teaching of Kurshan, into that of Sasin, Taillefer, Broadfoot and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.

As per Claim 5, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Kurshan teaches of a method according to claim 1, wherein step d) further comprises: j) assigning state preconditions to one or more model actions, wherein the state preconditions specify that a respective model action is only selectable when the model is in the one or more predefined model states. (Col 9, line 47-Col 10, line 12, Control then passes to block 110 which calculates (by application of the given generator) all enabled successor states from the picked state, and selects for an ample set a subset of the enabled transitions that meets the above-disclosed CO and C1 conditions, and one of the modified conditions based on C2 and C3 (e.g., C2' or C2"). The ample set is typically identified by selecting the enabled transitions of one of the concurrent processes, and testing for the Conditions. If the Conditions are not met, the transitions of another process are selected and tested)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add defining state preconditions for one or more model actions, wherein the state 

As per Claim 6, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Kurshan teaches of a method according to claim 5, wherein one or more model actions comprise state preconditions specifying a single predefined model state such that the respective model actions are only available for selection if the predefined model state is the current model state. (Col 9, line 47-Col 10, line 12, Control then passes to block 110 which calculates (by application of the given generator) all enabled successor states from the picked state, and selects for an ample set a subset of the enabled transitions that meets the above-disclosed CO and C1 conditions, and one of the modified conditions based on C2 and C3 (e.g., C2’ or C2"). The ample set is typically identified by selecting the enabled transitions of one of the concurrent processes, and testing for the Conditions. If the Conditions are not met, the transitions of another process are selected and tested. It’s obvious that the currently selected model actions or states are only available for the execution if the state is the current model state.)
	Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add state preconditions specifying a single predefined model state such that the respective model actions are only available for selection if the predefined model state is the current model state, as conceptually seen from the teaching of Kurshan, into that of Sasin, Taillefer, Broadfoot and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US 20110145653), in view of Yang (US PGpub 20150052095), in view of Kurshan (US Patent 6295515), and further in view of Shankar (US PGPub 20130212054).

As per Claim 7, none of Sasin, Taillefer, Broadfoot, Yang and Kurshan specifically teaches, however Shankar teacher of a method according to claim 5, wherein if no state preconditions are defined for a respective model action, the model action is available to be selected in any model state. (par 86, In the exemplary embodiment of FIG. 4, transition table 402 describes a default state (e.g., a default transition row labeled "default") that is the state in which the state machine model is to start. In this embodiment, the default state may also be a junction state. The default state may be evaluated or executed first when the state machine model is executed. The default state in transition table 402 describes two conditions in cell 406-01 and cell 406-02: u>=0 and u<0.One of the two conditions for the default state (or junction) should always be satisfied and the state machine model is to transition to state S1 or state S2 depending on whether u>=0 or u<0 respectively.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add if no state preconditions are defined for a respective model action, the model action is available to be selected in any model state, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer, Broadfoot, Yang and Kurshan because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.

9.  Claims 8-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US 20110145653), in view of Yang (US PGpub 20150052095), and further in view of Shankar (US PGPub 20130212054).

As per Claim 8, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Shankar teaches of a method according to claim 1, wherein step d) further comprises: k) assigning, for one or more model actions, action preconditions which must be met in order for the respective model action to be available for selection. (par 13 and 16, According to table 102, for example, if the state machine is currently in source state S1, then when condition C12 is satisfied, the state machine may transition to state S2. Conditions C11 through C22 may include Boolean conditions, for example. Par 14, Along with conditions, table 102 includes action fields to store actions (e.g., A11 through A22) for the state machine to take (or execute) when the state machine model transitions from a corresponding source state to a corresponding destination state (e.g., when the corresponding condition is satisfied).)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add defining, for one or more model actions, action preconditions which must be met in order for the respective model action to be available for selection, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer, Broadfoot, Yang and Kurshan because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test.

As per Claim 9, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Shankar teaches of a method according to claim 8, wherein the action preconditions comprise the previous selection of one or more model actions and/or values of one or more parameters. (par 44, The blocks may consist of elemental dynamic systems such as a differential equation system (e.g., to specify continuous-time behavior), a difference equation system (e.g., to specify discrete-time behavior), an algebraic equation system (e.g., to specify constraints), a state transition system (e.g., to specify finite state machine behavior), an event based system (e.g., to specify discrete event behavior), etc. The lines may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks), physical connections (e.g., to specify electrical wires, pipes with volume flow, rigid mechanical connections, etc.), etc. The attributes may consist of meta information such as sample times, dimensions, complexity (whether there is an imaginary component to a value), data type, etc. associated with the model elements.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that the action preconditions comprise the previous selection of one or more model actions and/or values of one or more parameters, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer, Broadfoot, Yang and Kurshan because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
As per Claim 10, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Shankar teaches of a method according to claim 1, wherein one or more model actions comprise at least one data parameter, wherein the or each data parameter comprises a variable to be input to an executable action of the system under test. (par 14, According to table 102, for example, if the state machine is currently in source state S1 and condition C12 is satisfied, then the state machine takes action A12 at the time it transitions to state S2. Actions A11 through A22 may assign a value to a variable, generate an event, etc. and par 17, Actions A11 through A22 may assign a value to a variable, generate an event, etc. In one embodiment, table 112 may exclude action fields, for example. Par 42, A subsystem block may be a masked subsystem block that is configured to have a logical workspace that contains variables only readable and writeable by elements contained by the subsystem block. Par 44, The lines [between blocks] may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks), physical connections (e.g., to specify electrical wires, pipes with volume flow, rigid mechanical connections, etc.), etc. The attributes [parameters] may consist of meta 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that the or each data parameter comprises a variable to be input to an executable action of the system under test, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer, Broadfoot, Yang and Kurshan because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
As per Claim 11, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Shankar teaches of a method according to claim 10, wherein a data parameter may comprise one or more of the following: one or more numerical value; a numerical range; a set; a character string; or a true/false variable. (par 14, According to table 102, for example, if the state machine is currently in source state S1 and condition C12 is satisfied, then the state machine takes action A12 at the time it transitions to state S2. Actions A11 through A22 may assign a value to a variable, generate an event, etc. and Par 44, The lines [between blocks] may represent signals (e.g., to specify input/output relations between blocks or to specify execution dependencies between blocks such as function calls), variables (e.g., to specify information shared between blocks), Par 13, Conditions C11 through C22 may include Boolean conditions, for example.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add one or more numerical value; a numerical range; a set; a character string; or a true/false variable, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer, Broadfoot and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 
none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Shankar teaches of a method according to claim 1, wherein the preconditions for one or more model actions are predefined by a user. (par 69, Simulation tool 310 may include an application for building a model. Simulation tool 310 may be used to build a textual model or a graphical model having executable semantics, such as dynamic system model 110 and/or costs and constraints model 120. In the case of graphical models, simulation tool 310 may allow users to create, display, modify, diagnose, annotate, delete, print, etc., model entities and/or connections. Simulation tool 310 may interact with other entities illustrated in FIG. 2 for receiving user inputs, executing a model to obtain a simulation, displaying results, generating code, etc. Simulation tool 310 may provide a user with an editor for constructing or interacting with textual models and/or a GUI for creating or interacting with graphical models. The editor may be configured to allow a user to, for example, specify, edit, annotate, save, print, and/or publish a model. A textual interface may be provided to permit interaction with the editor. A user may write scripts that perform automatic editing operations on a model using the textual interface. For example, the textual interface may provide a set of windows that may act as a canvas for the model, and may permit user interaction with the model. A model may include one or more windows. A model that is partitioned into multiple hierarchical levels may show different hierarchical levels in separate windows.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that the preconditions for one or more model actions are predefined by a user, as conceptually seen from the teaching of Shankar, into that of Sasin, Taillefer and Broadfoot because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 

As per Claim 16. none of Sasin, Taillefer, Shankar and Yang specifically teaches, however Broadfoot teaches of the method according to claim 23, wherein step m) comprises executing the sequence of operations on the system under test after all model actions in the sequence have been selected in step d). (Fig. 16 and par 6, On the basis of the specification analysis, the test engineers must define, at step 14, sufficient test sequences, each of which is a sequence of actions that the software under test (SUT) must be able to perform correctly to establish confidence that the software will operate correctly under all operating conditions.  Par 23, Once this is done the verified usage model can be used, with suitable conversion, to create a plurality of test sequences that ultimately can be used to generate a plurality of test cases for testing the SUT. Par 27, Furthermore, the present invention enables the Usage Model to be automatically converted into a Markov model, which is enables generation of test sequences and hence test cases.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that one or more validation commands operable, in use, to determine whether the one or more operation commands have been executed correctly, as conceptually seen from the teaching of Mathew, into that of Sasin, Taillefer, Shankar and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 

10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US 20110145653), in view of Yang (US PGpub 20150052095), and further in view of Ansari (US Patent 8091132).

As per Claim 12, none of Sasin, Taillefer, Broadfoot, and Yang specifically teaches, however Ansari teaches of a method according to claim 1, wherein the selection of an available model action from a plurality of available model actions is dependent upon the number of times that the model action has been selected in previous automated tests. (Claims 13 and 26, wherein calculating the 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that the variable factor for a given value is dependent upon the number of times the value has been previously selected, as conceptually seen from the teaching of Ansari, into that of Sasin, Taillefer, Broadfoot, and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 

11. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasin (US Patent 6011830), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US 20110145653), in view of Yang (US PGpub 20150052095), and further in view of Saji (US PGPub 20120180028).
As per Claim 15, none of Sasin, Taillefer, Broadfoot and Yang specifically teaches, however Saji teaches of the method according to claim 14, wherein step m) is carried out after each selection of a model action in step d) such that step m) comprises executing one or more operations associated with a selected model action on the system under test prior to selection of a subsequent action in step d). (Par 91, As described above, the workflow creating apparatus 10 according to the embodiment determines an operational task from the state before and after execution of a task of a workflow executed under the tes environment 40 and then identifies on which component the operation is to be performed. The workflow creating apparatus 10 then extracts a workflow that contains, as an operation target, the component on which the operational task is to be executed, performs a setting process on whether a task may be inserted between a task and the previous task, and combines workflows to obtain a workflow under the real environment 50.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add that executing one or more operations associated with a selected model action Sasin, Taillefer, Broadfoot and Yang because the modification can help select and execute a sequence of test steps or model actions corresponding to the precondition assigned to each test step to generate the automatic test cases to facilitate the system under test. 

Response to Arguments
12. Applicant's arguments with respect to the claims 1, 17, 18 and 20 have been fully considered but they are not persuasive.  Regarding the argument that none of the cited references teaches or suggests the amendment such as automatically select a sequence of the model actions that are available to be selected because the preconditions defined for the model are satisfied (or because the model action lacks preconditions and is selectable by default), the examiner would like to point out that Yang teaches in Par 40, models and service elements 304 can fire (or generate) events and the events are occurrences that can be evaluated based on a pre-condition. Depending upon the result of a condition evaluation, the event can trigger policie. When a policy is triggered (i.e., a condition is met), then one or more [sequence] model actions 310 may be triggered. Model actions 310 and policies 308 can invoke targets 312, in which models have been deployed. Par 62, A policy or policy set can be associated with one or multiple models and service elements with either a condition or compound conditions. When a condition(s) is true, policies are triggered which in turn initiate policy actions. Par 63, If the condition evaluation is true, the corresponding policies [mode actions and events] are triggered. Thus, the examiner believes Yang at least suggests the conceptual teaching of the amendment where based on the satisfied precondition, one or more model actions are selected and triggered. 
*Please feel free to reach out to the examiner if the applicant would like to discuss about this case or the office actions.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-





/JAE U JEON/Primary Examiner, Art Unit 2193